People v Werpechowski (2020 NY Slip Op 06643)





People v Werpechowski


2020 NY Slip Op 06643


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ.


928 KA 19-01447

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRYAN WERPECHOWSKI, DEFENDANT-APPELLANT. 


TRACY PUGLIESE, CLINTON, FOR DEFENDANT-APPELLANT.
JEFFREY S. CARPENTER, DISTRICT ATTORNEY, HERKIMER (ROBERT R. CALLI, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Herkimer County Court (John H. Crandall, J.), dated May 3, 2019. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court